           Exhibit 10.5

EATON VANCE CORP.

DEFERRED ALPHA INCENTIVE PLAN




I.

Purpose

The purpose of the Deferred Alpha Incentive Plan (the “Plan”) is to reward
eligible investment professionals of Eaton Vance Corp. and its subsidiaries and
affiliates (the “Company”) for generating above benchmark returns over a
multi-year time frame and to align long-term compensation with the investment
products that they manage and/or contribute to.

II.

Eligibility

Eligibility for the Plan is limited to investment professionals as determined by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company.  Individuals selected by the Committee to participate in the Plan are
herein called “Participants.”

III.

Incentive Awards

A.

Grant.  Incentive awards under the Plan (“Incentive Awards”) shall be granted to
Participants by the Committee on the first business day in November of each year
(or on such other date as determined by the Committee) (such date, the “Grant
Date”) and shall be evidenced by a notice of grant (“Notice of Grant”) in such
form (written, electronic or otherwise) as the Committee shall determine.   

B.

Initial Award Value.  The initial value of a Participant’s Incentive Award
(“Initial Award Value”) shall be determined by the Committee and set forth in
the Notice of Grant.  For Participants who are located in a jurisdiction with a
currency other than the U.S. dollar, the Participant’s Initial Award Value shall
be converted into the local currency of such jurisdiction using the spot
exchange rate as of the end of the day on the Grant Date and shall be
denominated in such local currency in the Notice of Grant.

C.

Maximum Amounts Payable to a Participant.  The maximum aggregate amount payable
to any Participant under the Plan shall not exceed $10,000,000 per fiscal year.

IV.

Performance Metric

A.

Plan Cycle.  The plan cycle for an Incentive Award (“Plan Cycle”) is the
three-year period beginning on Grant Date and ending on (and including) October
31 of the third year following the year in which the Incentive Award is granted.
 For example, in the case of an Incentive Award granted on November 2, 2015, the
Plan Cycle is November 2, 2015 to October 31, 2018.

B.

Performance Period.  The performance period for an Incentive Award (“Performance
Period”) is the three-year period beginning on October 1 of the year in which
the Incentive Award is granted and ending on (and including) September 30 of the
third year following the year in which the Incentive Award is granted (or such
other period established by





- 1 -




the Committee for such Incentive Award).  For example, in the case of an
Incentive Award granted on November 2, 2015, the Performance Period is October
1, 2015 to September 30, 2018.

C.

Measure of Investment Performance.  A Participant’s Incentive Award will be tied
to the performance of one or more of the Company’s investment products (e.g. a
mutual fund, seed account, etc.) aligned with the Participant and/or the
Participant’s team, as designated by the Committee in the Notice of Grant.  If a
Participant’s Incentive Award is tied to the performance of more than one
investment product, the Initial Award Value shall be apportioned among the
investment products in the Notice of Grant.  Performance of an investment
product will be measured as the annualized gross return over the Performance
Period (“Annualized Gross Return”) in excess of the benchmark established by the
Committee for the Incentive Award (the “Benchmark”) (such excess, “Annualized
Gross Excess Return”).  

For purposes of the Plan, Annualized Gross Excess Return shall be determined by
the Committee as follows: At the start of a Performance Period, both an
investment product and the investment product’s Benchmark will be zero.  To
calculate the Annualized Gross Excess Return, the investment product’s monthly
gross return (which is calculated by adding back in all investment product
expenses to the net total return performance) and the Benchmark’s monthly return
will be taken from a third party vendor (such as Morningstar or Lipper) as
reported by such vendor as of the end of the day immediately following the close
of the Performance Period.  Such monthly data for each of the investment product
and the Benchmark will be annualized over the Performance Period to calculate
Annualized Gross Return for the investment product and annualized return for the
Benchmark, respectively.  The calculation of the Annualized Gross Return for the
investment product and annualized return for the Benchmark can be expressed in
the Excel formula of (=PRODUCT(1+[range of monthly gross return]^(1/3)-1).  The
Annualized Gross Excess Return generated by the Participant will then be
calculated by subtracting the annualized return for the Benchmark from the
Annualized Gross Return for the investment product.  For example, if a
Participant with respect to a given investment product was able to achieve an
Annualized Gross Return of 10% over the Performance Period and the Benchmark
over the Performance Period was an annualized return of 9%, then the Annualized
Gross Excess Return will be 1% percent, or 100 basis points.

If an investment product with respect to which performance under an Incentive
Award is to be measured has multiple share classes, the monthly gross return for
such investment product shall be calculated as the simple average of each share
class that exists for the entire duration of each month.

D.

Establishment of Benchmark.  The Benchmark for an Incentive Award shall be
established by the Committee at the time the Incentive Award is granted and
shall be set forth in the Notice of Grant.  In the case of Incentive Awards that
are intended to qualify as “performance-based compensation” under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), the Benchmark
shall in any event be established not later than ninety (90) days after the
beginning of the Performance Period, or at such other date as may be required or
permitted for “performance-based compensation” under Section 162(m) of the Code.





- 2 -






V.

Payment Terms

Each payment of an amount attributable to an Incentive Award shall be subject to
the following terms:

A.

Calculation of Payout.  The amount that shall be paid in settlement of an
Incentive Award (the “Payout”) shall be calculated as of the end of the
Performance Period on the following performance scale:

1.

If the Annualized Gross Excess Return is 100 basis points, the Payout will be
equal to the Initial Award Value.

2.

If the Annualized Gross Excess Return exceeds 100 basis points, the Payout will
be equal to the sum of (i) the Initial Award Value plus (ii) 1% of the Initial
Award Value for each basis point in excess of 100.  For example, Annualized
Gross Excess Return of 200 basis points will result in a Payout equal to 200% of
the Initial Award Value.

3.

If the Annualized Gross Excess Return is less than 100 basis points, the Payout
will be equal to the Initial Award Value reduced by 1% of the Initial Award
Value for each basis point below 100.  For example, Annualized Gross Excess
Return of 50 basis points will result in a Payout equal to 50% of the Initial
Award Value.

4.

If Annualized Gross Excess Return is 0 basis points or less, the Payout will be
$0.

5.

The maximum Payout for an Incentive Award shall be 500% of the Initial Award
Value.

If a Participant’s Incentive Award is tied to the performance of more than one
investment product, the total Payout with respect to such Incentive Award shall
equal the sum of the individual Payouts that the Participant would have received
if each portion of the Initial Award Value (as designated in the Notice of
Grant) was a separate Incentive Award with respect to the applicable investment
product.  

B.

Method and Timing of Payment.  Payouts under the Plan shall be paid in cash and
in the currency in which the Initial Award Value is denominated in the Notice of
Grant.  Except as otherwise provided under Section VI, payouts shall be paid as
soon as reasonably practicable after the end of the Plan Cycle, but in any event
shall be paid no later than the later of (i) two and a half (2½) months after
the end of the Company’s tax year in which the payment is no longer subject to a
substantial risk of forfeiture (within the meaning of Section 409A of the Code
and the regulations thereunder) and (ii) two and a half (2½) months after the
end of the Participant’s tax year in which the payment is no longer subject to a
substantial risk of forfeiture (within the meaning of Section 409A of the Code
and the regulations thereunder).

Notwithstanding anything to the contrary in this Plan or in any agreement
between the Company and a Participant, in the case of an Incentive Award that is
intended to qualify as





- 3 -




“performance-based compensation” under Section 162(m) of the Code, in no event
shall any payment be made with respect to such Incentive Award unless and until
the Committee has certified in writing (in such manner as shall be consistent
with the regulations under Section 162(m) of the Code) the Annualized Gross
Excess Return and the calculation of the Participant’s Payout.

C.

Employment Requirement.  Except as specifically set forth in this Plan or in the
Notice of Grant or, in the case of a Participant who is not a Covered Employee
(as defined in Section VIII.C below), except as otherwise determined by the
Committee, a Participant must be continuously employed by the Company from the
date of grant of the Incentive Award through the end of the Plan Cycle in order
to be eligible to receive a Payout under the Plan.

D.

Investment Product Changes.  The Committee shall determine the effect on an
Incentive Award in the event that any investment product with respect to which
performance under an Incentive Award is to be measured is changed during the
Performance Period.  No adjustments shall be made to the performance measure or
to any Incentive Award as a result of a name change to an investment product
made after the Grant Date.

E.

Adjustments.  Notwithstanding any provision of the Plan, with respect to any
Incentive Award that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Committee may adjust downwards, but not
upwards, the Payout with respect to such Incentive Award.  

VI.

Termination of Employment; Transfers.

A.

General.  The Committee shall determine the effect on an Incentive Award of the
termination or other cessation of employment, authorized leave of absence or
other change in the employment or other status of a Participant during a Plan
Cycle; provided, however, that with respect to any Incentive Award to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee may not waive the achievement of the
applicable performance measures except in the case of the death or disability of
the Participant or a change in control of the Company.

B.

Termination Without Cause.  In the event that a Participant’s employment with
the Company is terminated by the Company without Cause (as defined below) prior
to the end of a Plan Cycle, then the Participant’s Incentive Award shall be
cancelled and the Committee shall determine, in its sole discretion, whether the
Participant shall receive any Payout with respect to such Incentive Award, the
amount and timing of such Payout, if any, and the terms and conditions of such
Payout (including a requirement that the Participant execute a release of claims
in favor of the Company).  Notwithstanding the foregoing, for any Incentive
Award to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, no Payout pursuant to this
Section VI.B shall exceed the Payout that the Participant would have been
entitled to had the Participant continued to participate in the Plan pursuant to
the original terms of his or her Incentive Award for the entire Plan Cycle based
on actual performance determined under Section V.A, with such Payout to be made
at the end of the Plan Cycle at the time specified in Section V.B.  Any Payout
to a Participant under this Section VI.B may be reduced pro rata in the sole
discretion of the Committee.








- 4 -







For purposes of the Plan, “Cause” means, with respect to any Participant,
(i) such Participant’s failure to perform and discharge his or her duties and
responsibilities for any reason other than death or disability, (ii) such
Participant’s engagement in an action or course of conduct that in the
reasonable judgment of the Committee (A) constitutes fraud, embezzlement or
theft, (B) violates the Company’s Code of Business Conduct or Code of Ethics as
then in effect, (C) constitutes a crime, (D) violates any rule, regulation or
law to which the Company or subsidiary is subject, (E) is negligent, or (F)
harms the Company or subsidiary or either the Company or the subsidiary’s
reputation, (iii) the sanction or censure of such Participant by any regulatory
or administrative body (including without limitation federal, foreign, state and
local), or (iv) such Participant’s failure to maintain any license or
registration required for the Participant to perform the functions of the
Participant’s position.

C.

Death; Disability.  In the event that a Participant’s employment with the
Company terminates due to the Participant’s death or Disability (as defined
below) prior to the end of a Plan Cycle, then the Participant’s Incentive Award
shall be cancelled and the Participant shall receive a Payout with respect to
such Incentive Award calculated as of the date of termination of employment as
follows:

1.

With respect to the portion of the Performance Period ending on the date of the
Participant’s termination of employment, the Payout shall be calculated based on
the actual Annualized Gross Excess Return for such portion of the Performance
Period through the month end that includes the termination date.

2.

With respect to the remainder of the Performance Period following the date of
the Participant’s termination of employment, the Payout shall be calculated
assuming that the Annualized Gross Excess Return over the remainder of the
Performance Period is 100 basis points starting with the month following the
termination date.

The Payout shall be paid in cash to the Participant within 60 days following the
date of the Participant’s termination of employment due to such death or
Disability, provided that in the case of notice of the Participant’s death, the
Payout shall be paid to a beneficiary designated, in a manner determined by the
Committee, by the Participant to receive amounts due to the Participant under
the Plan or, in the absence of an effective designation by a Participant, to the
Participant’s estate.

For purposes of the Plan, “Disability” shall mean a permanent and total
disability as defined in Section 22(e)(3) of the Code.  A Disability shall only
be deemed to occur at the time of the determination by the Committee of the
Disability.

D.

Investment Product Assignment Changes and Transfers.

1.

If, during the Plan Cycle, the Participant is assigned a new investment product
or is transferred to a new position with investment product responsibility
within the Company and a determination by the Committee is made to accordingly
adjust the Participant’s outstanding Incentive Award, then the Participant’s
Incentive Award shall remain outstanding,





- 5 -




and at the end of the Performance Period, the Participant’s Payout shall be
calculated as follows: (i) for the portion of the Performance Period prior to
the new assignment or transfer (through the month end that includes the
assignment or transfer date), by reference to the performance metric and
Benchmark set by the Committee for the Participant’s position during such
portion of the Performance Period and (ii) for the portion of the Performance
Period following the new assignment or transfer (starting with the subsequent
month), by reference to the performance metric and Benchmark set by the
Committee for the Participant’s new assignment or position, unless otherwise
determined by the Committee.  The Payout shall be paid in the manner and timing
set forth in Section V.B.  Notwithstanding the foregoing, for any Incentive
Award to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Payout shall equal the
Payout that the Participant would have been entitled to had the Participant
continued to participate in the Plan pursuant to the original terms of his or
her Incentive Award (using the originally established investment product) based
on actual performance determined under Section V.A.

2.

If, during a Plan Cycle, the Participant is transferred to a new position
without investment product responsibility, then the Participant’s Incentive
Award shall remain outstanding and, at the end of the Performance Period, the
Participant’s Payout shall be calculated as follows: (i) with respect to the
portion of the Performance Period ending on the date of transfer, the Payout
shall be calculated based on the actual Annualized Gross Excess Return for such
portion of the Performance Period (through the month end that includes the
transfer date), and (ii) with respect to the remainder of the Performance Period
following the date of transfer, the Payout shall be calculated assuming that the
Annualized Gross Excess Return over the remainder of the Performance Period
(starting with the subsequent month) is 100 basis points, unless determined
otherwise by the Committee.  The Payout shall be paid in the manner and timing
set forth in Section V.B.  Notwithstanding the foregoing, for any Incentive
Award to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Payout shall equal the
Payout that the Participant would have been entitled to had the Participant
remained eligible to participate in the Plan pursuant to the original terms of
his or her Incentive Award (using the originally established investment
product), with such Payout to be made at the end of the Plan Cycle at the time
specified in Section V.B. based on actual performance determined under Section
V.A.

3.

If, during a Plan Cycle, one or more of the investment products with respect to
which performance under a Participant’s Incentive Award is measured is cancelled
or otherwise ceases to exist, then the Participant’s Incentive Award shall
remain outstanding and, at the end of the Performance Period, the Participant’s
Payout with respect to the portion of the Initial Award Value allocated to the
cancelled investment product (as





- 6 -




designated in the Notice of Grant) shall be calculated as follows: (i) with
respect to the portion of the Performance Period ending on the date on which the
investment product was cancelled or otherwise ceased to exist, the Payout shall
be calculated based on the actual Annualized Gross Excess Return for such
portion of the Performance Period (through the month end that includes the date
of such cancellation or cessation), and (ii) with respect to the remainder of
the Performance Period following the date on which the investment product was
cancelled or otherwise ceased to exist, the Payout shall be calculated assuming
that the Annualized Gross Excess Return over the remainder of the Performance
Period (starting with the subsequent month) is 100 basis points, unless
determined otherwise by the Committee.  The Payout shall be paid in the manner
and timing set forth in Section V.B.  Notwithstanding the foregoing, for any
Incentive Award to a Covered Employee that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the portion
of the Initial Award Value that was allocated to the cancelled investment
product (as designated in the Notice of Grant) shall be forfeited and the
Participant shall receive no Payout with respect to such forfeited portion.

VII.

Change in Control.

In the event of a Change in Control (as defined below) of the Company during a
Plan Cycle, except as otherwise provided by the Committee in its sole
discretion, any outstanding Incentive Awards shall continue on their existing
terms, except for any necessary adjustment by the Committee as a consequence of
the impact of the Change in Control on the Company; provided, however, that if,
following the consummation of a Change in Control during a Plan Cycle, a
Participant’s employment with the Company (or the acquiring or succeeding
entity) is terminated by the Company (or the acquiring or succeeding entity)
without Cause, the Participant’s Incentive Award shall be cancelled and the
Participant shall receive a Payout with respect to such Incentive Award
calculated as of the date of termination of employment as if the Plan Cycle
ended on the date of the Participant’s termination of employment.  The Payout
shall be calculated with reference to the full Incentive Award amount (based on
performance through  the termination of employment as described in the preceding
sentence), without reduction based on the number of days elapsed in the original
Plan Cycle or otherwise.  The Payout shall be paid to the Participant in cash
within 60 days following the date of the Participant’s termination of
employment.  

For purposes of the Plan, unless otherwise determined by the Committee, a
“Change in Control” shall be deemed to occur upon any of the following
transactions:

(a)

The acquisition, other than from the Company or with the Company’s interest, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the combined voting power
of the then outstanding shares of Company stock entitled to vote generally in
the election of directors (“Company Voting Stock”); provided, that any
acquisition by the Company or any of its subsidiaries, or any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, shall not constitute a Change in Control.





- 7 -








(b)

Approval by the voting stockholders of the Company of a reorganization, merger
or consolidation (a “Business Combination”), in each case with respect to which
all or substantially all of the individuals and entities who are the respective
beneficial owners of the Company Voting Stock immediately prior to such Business
Combination will not, following such Business Combination, beneficially own,
directly or indirectly, more than 50% of the then combined voting power of the
then outstanding Company Voting Stock entitled to vote generally in the election
of directors of the Company or other entity resulting from the Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination; or



(c)

Approval by the holders of the Company Voting Stock of (i) a complete
liquidation or dissolution of the Company, (ii) a sale or other disposition of
all or substantially all of the assets of the Company, (iii) a sale or
disposition of Eaton Vance Management (or any successor thereto) or of all or
substantially all of the assets of Eaton Vance Management (or any successor
thereto), or (iv) an assignment by any direct or indirect investment adviser
subsidiary of the Company of investment advisory agreements pertaining to more
than 50% of the aggregate assets under management of all such subsidiaries of
the Company, in the case of (ii), (iii) or (iv) other than to a corporation or
other entity with respect to which, following such sale or disposition or
assignment, more than 50% of the outstanding combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other entity is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Company Voting Stock immediately
prior to such sale, disposition or assignment in substantially the same
proportion as their ownership of the Company Voting Stock immediately prior to
such sale, disposition or assignment.

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:

(a)

The acquisition, holding or disposition of Company Voting Stock deposited under
the Voting Trust Agreement dated as of October 30, 1997, as amended, of the
voting trust receipts issued therefore, any change in the persons who are voting
trustees thereunder, or the acquisition, holding or disposition of Company
Voting Stock deposited under any subsequent replacement voting trust agreement
or of the voting trust receipts issued therefore, or any change in the persons
who are voting trustees under any such subsequent replacement voting trust
agreement; provided, that any such acquisition, disposition or change shall have
resulted solely by reason of the death, incapacity, retirement, resignation,
election or replacement of one or more voting trustees.

(b)

Any termination or expiration of a voting trust agreement under which Company
Voting Stock has been deposited or the withdrawal therefrom of any Company
Voting Stock deposited thereunder, if all Company Voting Stock and/or the voting
trust receipts issued therefore continue to be held thereafter by the same
persons in the same amounts.

(3)

The approval by the holders of the Company Voting Stock of a reorganization of
the Company into different operating groups, business entities or other
reorganization after which the voting power of the Company is maintained as
substantially the same as before the reorganization by the holders of the
Company Voting Stock.





- 8 -




A Change in Control shall not occur for purposes of the Plan unless it
constitutes a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) if the Incentive Award is subject to Section 409A of
the Code.







VIII.

Administration.

A.

General.  The Plan shall be administered by Committee.  The Committee shall have
complete discretion to construe and administer the Plan, to grant Incentive
Awards, to determine Initial Award Values, to establish Benchmarks, to calculate
Payouts, and otherwise to do all things necessary or appropriate to carry out
the Plan.  The Committee is not obligated to grant Incentive Awards to any
particular Participants under the Plan.  Actions by the Committee under the Plan
shall be conclusive and binding on all persons.

B.

Delegation.  To the extent permitted by applicable law, the Committee may
delegate any or all of its powers under the Plan to the Compensation Committee
of Eaton Vance Management, provided that the Committee may not delegate its
powers with respect to Incentive Awards to Covered Employees that are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.
 In addition, to the extent permitted by applicable law, the Committee may
delegate to one or more officers of the Company the power to grant Incentive
Awards and to exercise such other powers under the Plan as the Committee may
determine, provided that the Committee shall determine the terms and conditions
under which Incentive Awards may be granted by such officers, and provided
further that such officers may not grant Incentive Awards to Covered Employees
that are intended to qualify as “performance-based compensation” under Section
162(m) of the Code.  All references in the Plan to “Committee” shall include the
Compensation Committee of Eaton Vance Management or any officers of the Company
to the extent that the Committee’s powers or authorities under the Plan have
been delegated to such Compensation Committee or officers.

C.

Section 162(m) Committee.  Notwithstanding any other provisions of the Plan, any
Incentive Award that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code shall be granted only by the Committee (or a
subcommittee of the Committee) comprised solely of two or more directors
eligible to serve on a committee making awards qualifying as “performance-based
compensation” under Section 162(m) of the Code.  In the case of Incentive Awards
granted to Covered Employees, references to the Committee in the Plan shall be
treated as referring to such Committee (or subcommittee).  “Covered Employee”
shall mean any person who is, or whom the Committee, in its discretion,
determines may be, a “covered employee” under Section 162(m)(3) of the Code.

IX.

General Provisions.

A.

No Right to Employment; Participant’s Rights.  Nothing in the Plan shall entitle
any Participant to continued employment with the Company and its subsidiaries,
and the loss of benefits or potential benefits under the Plan shall in no event
constitute an element of damages in any action brought against the Company or
its subsidiaries. A Participant shall not have any claim to be granted an
Incentive Award under the Plan, or to be paid any specific amount pursuant to an
Incentive Award.





- 9 -
















B.

Non-U.S. Participants.  With respect to any Participant who is employed outside
the United States, the Incentive Awards granted to such Participant shall be
subject to such additional terms and conditions as are required by the
jurisdiction in which the Participant is performing services or otherwise as
required by law.

C.

Withholding of Taxes; Section 409A.  The Company shall have the right to deduct
from any payment to be made pursuant to the Plan any federal, state, local or
non-U.S. taxes required by law to be withheld.  This Plan and the Payouts that
may be made hereunder are intended to be exempt from or to comply with Section
409A of the Code and shall be interpreted consistently therewith.
 Notwithstanding the foregoing, the Company shall have no liability to any
Participant or to any other person if the Plan and/or any Payout is not so
exempt or compliant.

D.

Unfunded Status of Plan.  The Plan is an “unfunded” plan for incentive and
deferred compensation.  With respect to payments not yet made to a Participant
by the Company pursuant to an Incentive Award, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

E.

No Assignment of Benefits.  No Incentive Award or other benefit payable under
the Plan shall, except as otherwise specifically provided under the Plan, by law
or permitted by the Committee, be transferable in any manner, and any attempt to
transfer any Incentive Award or other benefit shall be void.

F.

Amendment; Termination.  The Committee may at any time, in its sole discretion,
amend or terminate the Plan, provided that no amendment that requires
stockholder approval in order for the Plan to continue to comply with Section
162(m) of the Code shall be effective unless the same shall be approved by the
requisite vote of the voting stockholders of the Company.  Notwithstanding the
foregoing, no amendment shall affect adversely any of the rights of the
Participant, without the Participant’s consent, under any Incentive Award
theretofore issued under the Plan.

G.

Clawback Policies.  Any Incentive Award or other benefit payable under the Plan
shall be subject to the Company’s clawback policies as may be in effect from
time to time.

H.

Effective Date; Stockholder Approval.  The Plan is effective on October 30,
2015, the date it was approved by the Company’s stockholders, provided that any
amounts payable under the Plan shall be subject to the approval of the material
terms of the Plan by the Company’s stockholders in the manner required under
Section 162(m) of the Code in order for such amounts to be eligible to qualify
as performance-based compensation under Section 162(m) of the Code, to the
extent not already so approved.





- 10 -


